Case 1:19-cv-00853-LMB-MSN Document 19 Filed 02/03/20 Page 1 of 1 PageID# 97



                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

AIDA ELZAGALLY, as the wife                  )
of MSADDEK TUNALLI, deceased                 )
                                             )
AYAH TUNALLI, as the daughter                )
of MSADDEK TUNALLI, deceased et.al           )
                                             )       Case No. 1:19-cv-00853-LMB-MSN
                                             )
                              Plaintiffs     )
                                             )
                                             )
                                             )
KHALIFA HAFTAR, individually                 )
last known address in Libya                  )
                                             )
                              Defendant      )

                                            NOTICE

       PLEASE TAKE NOTICE that on Friday February 21, 2020, at 10:00 a.m., or as soon

thereafter as the undersigned may be heard, the plaintiff(s) will present to the Court the Motion

for Default Judgment against Defendant Haftar.

Dated: February 3, 2020                                      Respectfully Submitted,

                                                             /s/ Faisal Gill
                                                             Faisal Gill (#VSB 93255)
                                                             Gill Law Firm
                                                             1155 F Street NW
                                                             Suite 1050
                                                             Washington DC 20005
                                                             202-570-8223
                                                             202-318-5331 (fax)
                                                             fgill@glawoffice.com
                                                             Counsel for Plaintiffs




                                                 1
